Ed. F. McFaddin, Associate Justice (dissenting). It is my considered conclusion that one of the main purposes of Act No. 57 of 1955 was to create the status of “Licensed Practical Druggists,” and to put them on an equality basis with Registered Pharmacists. In other words, the said Act No. 57 was a “blanketing-in” of long time practical druggists, similar to the so-called “grandfather clauses” in other matters of legislation. There is no need to lengthen this dissent by detailing the various matters that impel me to such conclusion and by pointing out why I think Act No. 57 brings about such result. But it is because I believe that the said Act No. 57 was to place a Licensed Practical Druggist on the same equality basis as that of a Registered Pharmacist that I dissent from the Majority in the present case.